Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to filings received on 06/26/2019 for application 16/453,761.
This application claims priority from provisional application 62/691,509 filed 06/28/2018.
Claims 1 & 10 and being independent.
Claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of filtering the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider transferring a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider without significantly more. 
Claim 1 recites: 
receive a request for the child pick-up service, and in response determine a set of one or more potential service providers of the requested child pick-up service; 
filter the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider; 
generate a message to the preferred service provider, the message including at least an identification of a child to be picked-up, an identification of a location at which the child is to be picked-up, and an identification of where the child is to be provided to the user; 

generate a message to an entity at the location at which the child is to be picked-up, the message including at least an identification of the child to be picked-up and an identification of the preferred service provider; 
receive a response from the entity at the location at which the child is to be picked-up, the response including at least a confirmation that the child was picked-up by the preferred service provider; 
receive a signal or signals, the received signals being used to determine an approximate location of the preferred service provider in transit from the location at which the child was picked-up to where the child is to be provided to the user; 
receive a message from the user conforming that the child has been provided to the user by the preferred service provider; and 
transfer a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of filtering the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider transferring a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Commercial or legal interactions”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “electronic data processor”, “child pick-up service”, and “preferred service provider” for receiving, filtering, generating, and transferring data are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data.  These additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The dependent claims 2-9 & 11-17 provide further descriptive limitations of elements for instance generate a display, the display including a selectable option to generate a request for a pick-up service for a child from the location; receive a selection of the selectable option and in response, generate the request for the child pick-up service; transmit the request for the child pick-up service; receive an identification of the preferred service provider; generate a display, the display including a selectable option to generate a response approving the preferred service provider; receive a message at the user device generated by the entity at the location, the message including at least a confirmation that the child was picked-up by the preferred service provider at the location; receive data used by the user device to generate a display indicating an approximate location of the preferred service provider in transit from the location at which the child was picked-up to where the child is to be provided to the user; in response to a user selection, generate a message confirming that the child has been picked-up by the user from the preferred service provider; and in response to a user selection, request a transfer of the previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. For the above reasons, the claims are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven Juliver et al. (US 2012/0041675 A1, herein Juliver) in view of Garret Camp et al. (US 2018/0211194 A1, herein Camp).

As per claim 1. A system for providing a child pick-up service to a user, the child being picked-up by a service provider at a location and provided to the user, the system comprising: 
a first electronic data processor programmed with a first set of computer-executable instructions (Juliver ¶ [50]); 
a first electronic data storage element in which is stored the first set of computer-executable instructions, wherein when the first electronic data processor executes the first set of computer-executable instructions, the system operates to 
receive a request for the child pick-up service generated by a user device and communicated over a network to the first electronic data processor, and in response determine a set of one or more potential service providers of the requested child pick-up service (Juliver ¶¶ [88, 101-105 & 109]); 
filter the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider (Juliver ¶¶ [102-103 & 109]); 
generate a message to the preferred service provider, the message including at least an identification of a child to be picked-up, an identification of a location at which the child is to be picked-up, and an identification of where the child is to be provided to the user (Juliver ¶¶ [52, 88-89, 100, 105-106, & 118]); 
receive from the preferred service provider a message accepting the request to pick-up the child (Juliver ¶¶ [65-71 & 181-182]); 
generate a message to an entity at the location at which the child is to be picked-up, the message including at least an identification of the child to be picked-up and an identification of the preferred service provider (Juliver ¶¶ [52, 65, 106 & 183]); 
receive a response from the entity at the location at which the child is to be picked-up, the response including at least a confirmation that the child was picked-up by the preferred service provider (Juliver ¶¶ [126-134]); 
receive a signal or signals from a device associated with the preferred service provider, the received signals being used to determine an approximate location of the preferred service provider in transit from the location at which the child was picked-up to where the child is to be provided to the user (Juliver ¶¶ [52, 109, 190 & 222]); 
It can be argued that Juliver does not explicitly teach, however, Camp further teaches:
receive a message from the user conforming that the child has been provided to the user by the preferred service provider (Camp ¶¶ [28, 57, 87, 95, 99 & 108]); and 
transfer a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider (Camp ¶¶ [34, 55, 59-62 & 82]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for coordinating transportation service as seen in Juliver to incorporate the systems and methods for operating a service to arrange transport amongst parties through use of mobile devices as taught in Camp in order transfer funds from the customer's account to an account of the service, which then transfers funds to compensate the respondent party that provided transport (Camp ¶ [34]).
As per claim 10, the claim recites analogous limitations to claim 1 above and is therefore rejected under the same premise.

As per claim 2, Juliver and Camp teach the system of claim 1, Juliver further teaches: further comprising: 
a second set of computer-executable instructions, the second set of computer-executable instructions stored in a second electronic memory element in the user's device, wherein when a second electronic data processor in the user's device executes the second set of instructions, the system operates to: 
generate a display on the user device, the display including a selectable option to generate a request for a pick-up service for a child from the location (Juliver ¶¶ [87-88 & 89-92]); 
receive a selection of the selectable option and in response, generate the request for the child pick-up service (Juliver ¶¶ [87-97 & 99]); 
cause the user's device to transmit the request for the child pick-up service to the first electronic data processor (Juliver ¶¶ [&]); 
receive from the first electronic data processor an identification of the preferred service provider (Juliver ¶¶ [102 & 109]); 
generate a display on the user device, the display including a selectable option to generate a response approving the preferred service provider (Juliver ¶¶ [102-108]); 
receive a message at the user device generated by the entity at the location, the message including at least a confirmation that the child was picked-up by the preferred service provider at the location (Juliver ¶¶ [126-134]); 
receive data used by the user device to generate a display indicating an approximate location of the preferred service provider in transit from the location at which the child was picked-up to where the child is to be provided to the user (Juliver ¶¶ [52, 109, 190 & 222]); 
It can be argued that Juliver does not explicitly teach, however, Camp further teaches:
in response to a user selection, generate a message confirming that the child has been picked-up by the user from the preferred service provider (Camp ¶¶ [28, 57, 87, 95, 99 & 108]); and 
in response to a user selection, request a transfer of the previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider (Camp ¶¶ [34, 55, 59-62 & 82]).


As per claim 3, Juliver and Camp teach the system of claim 2, Juliver further teaches: wherein the user device is one of a mobile phone, a tablet computer or a laptop computer (Juliver abstract ¶¶ [63 & 86]).
As per claim 11, the claim recites analogous limitations to claim 3 above and is therefore rejected under the same premise.

As per claim 4, Juliver and Camp teach the system of claim 2, Juliver further teaches: wherein the location is a childcare facility and the entity at the location is an operator or employee of the childcare facility (Juliver ¶¶ [52, 135 & 170-179]).
As per claim 12, the claim recites analogous limitations to claim 4 above and is therefore rejected under the same premise.

As per claim 5, Juliver and Camp teach the system of claim 1, Juliver further teaches: wherein determining the set of one or more potential service providers of the requested child pick-up service further comprises determining the set based on consideration of one or more of the location of the potential service provider, the availability of space in a vehicle of the potential provider, the location where the child is to be provided to the user, the time of day and the day of the week (Juliver ¶¶ [52, 109, 190 & 222]).
As per claim 13, the claim recites analogous limitations to claim 5 above and is therefore rejected under the same premise.

As per claim 6, Juliver and Camp teach the system of claim 1, Juliver further teaches: wherein filtering the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider further comprises filtering the set to select potential service providers who have previously been approved by the user (Juliver ¶¶ [102-103 & 109]).
As per claim 14, the claim recites analogous limitations to claim 6 above and is therefore rejected under the same premise.

As per claim 8, Juliver and Camp teach the system of claim 2, Juliver further teaches: wherein the system operates to calculate an estimated time for the user to travel to the location and notifies the user of when they should leave their current location to travel to the location, wherein the estimated time is based on at least the current location of the user and the location where the child is to be picked-up (Juliver ¶¶ [169 & 205]).
As per claim 16, the claim recites analogous limitations to claim 8 above and is therefore rejected under the same premise.

As per claim 9, Juliver and Camp teach the system of claim 2, Camp further teaches: wherein the amount of value is based on the amount of time the provider of the service spent performing the service (Camp ¶¶ [34, 55, 59-62 & 82]).
The motivation to combine the references is the same as seen above in claim 1.
As per claim 17, the claim recites analogous limitations to claim 9 above and is therefore rejected under the same premise.

Examiner’s Note
As per claims 7 and 15, the claims are allowable over the prior art of record, however, based on dependency of independent claims 1 & 10, the claims are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/13/2021